Title: From Thomas Jefferson to Gabriel Duvall, 20 December 1806
From: Jefferson, Thomas
To: Duvall, Gabriel


                        
                            Dec. 20. 06.
                        
                        Th: Jefferson presents his compliments to mr Duval & returns him the inclosed, possessing a similar one.
                            Th:J. knew at the time that the act passed the H. of R. by surprise, was a bad one, & a mere intrigue to turn Stanley
                            out. could mr Duval better dispose of the within than by giving it to mr Giles? 
                    